Smith, Judge.
The trial court correctly granted appellee’s motion for summary judgment.
Appellant Southeastern Farm Products’ 1977, mid-winter sales meeting was held at appellee’s Atlanta hotel. Southeastern had hired Kennedy Travel Agency to arrange the meeting on Southeastern’s behalf. Southeastern paid Kennedy for the hotel charges, but Kennedy failed to pay appellee. The latter brought this suit on open account. The sole question for decision on appeal is whether the trial court properly held Southeastern liable for the hotel charges. We conclude the trial court was correct.
The evidence in the record conclusively established that Kennedy was Southeastern’s disclosed agent in making arrangements for hotel accommodations with appellee. That being the case, Southeastern was bound for the unpaid debt (Code §§ 4-302 and 4-304), unless it *373appeared that appellee had "chosen to make the agent [its] debtor, dealing with [the agent] and [the agent] alone, and that exclusive credit was given to [the agent] ...” Fontaine v. Eagle & Phenix Mfg. Co., 52 Ga. 31, 34 (1974); Code § 4-306. The evidence did not suffice to present an issue of fact as to the existence of that exception to the principal’s liability.
Submitted January 15, 1979 —
Decided March 16, 1979.
Richard P. Perry, J. Randolph Hicks, for appellants.
Gambrell, Russell & Forbes, Douglas N. Campbell, for appellee.

Judgment affirmed.


Quillian, P. J., and Birdsong, J., concur.